I agree with the view of the majority that the city of Seattle had power under the existing provisions of its charter to enact the ordinance here challenged, but I am forced to dissent from *Page 589 
the court's conclusion upon the right of the city to collect a beer tax under outstanding licenses for the sixty day period following the passage of the state liquor control act. The saving clause of § 29 of the act is as follows:
"Provided, further, That all licenses now in force in the State of Washington for the sale of beer by the authority of any county, city or other municipal subdivision in the State of Washington, shall continue in force and effect for a period of sixty days after the effective date of this act and no longer." Rem. 1934 Sup., § 7306-29.
I read in this proviso the legislative purpose to preserve thestatus quo during the sixty-day period. The legislature was not a college of lexicographers and grammarians. It consisted of men and women selected from the body of the people, possessing a fair degree of common sense, and speaking the language of their constituents. The members of the legislature well knew that, since the passage of the Federal law permitting the sale of beer, the municipalities of the state had been collecting revenue through license taxes — calling these taxes excise or license fees makes no difference. In the light of this known condition, I cannot read into the proviso a purpose so futile as to save to the manufacturers of beer the benefits of outstanding licenses for the sixty-day period, while relieving them from payment of the fees upon which the licenses were conditioned.
In my humble opinion, the court, through a strained and over-refined construction, has needlessly deprived the municipalities of a revenue which the legislature intended they should have. This view, apart from the letter of the proviso, is reinforced by a consideration of the provisions of the liquor control act, which provides *Page 590 
for payment of a share of the revenue arising from state operation to the municipalities.
In the ordinance before us, the beer tax consisted of two elements: (1) The flat initial fee of five hundred dollars; and (2) the barrel tax on the quantity sold. The payment of the five hundred dollars flat fee did not entitle the holder to make a sale without paying the additional tax. It may be conceded that the additional barrel tax was an excise; so might the initial five hundred dollar fee be called. The whole was an aggregate tax collected through a license system. The majority opinion over-emphasizes the excise aspect of the tax. I do not think it makes any difference whether the tax is called an excise or a license fee. The obligation of the licensees for its payment inhered in the license, and payment was the express condition on which the licenses were to be held.
BEALS, C.J., and HOLCOMB, J., concur with GERAGHTY, J. *Page 591